Citation Nr: 1229251	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mental pain, and depression.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in July 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In August 2011, the Board remanded the Veteran's claim for further examination.  This development has now been completed and the claim is ready for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT
.
The Veteran has been diagnosed with PTSD as the result of a military sexual trauma during his active duty service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.102, 3.303 (d), 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  But in cases, as here, involving claimed personal (sexual) assault, there is an exception to this general rule.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(4); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1, 2006).  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of this type of trauma may not necessarily report the full circumstances of it for many years after it occurred.  Thus, when a PTSD claim is based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(4); see also Patton, 12 Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions § 3.304(f)(4) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant had kicked him down a set of stairs).

The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provide "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  Patton, 12 Vet. App. at 277.  The Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations [indeed, this is now codified at 38 C.F.R. § 3.304(f)(4)], and therefore, they bind VA decisions.  YR v. West, 11 Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21- 1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

As a consequence, it is important to address and consider the applicability, or at least the potential applicability, of 38 C.F.R. § 3.304(f)(4) in claims of entitlement to service connection for PTSD where the appellant describes any type of action or occurrence that could generally be described as constituting an "assault" or "harassment" during service, even if it is unclear whether the appellant is actually claiming PTSD based on that alleged assault or harassment.

The Veteran contends that his acquired psychiatric disorder is a result of his time in service.  Specifically, the Veteran contends that one of the causes of his psychiatric disorder is military sexual trauma.  

Turning now to the facts of this particular case, the Veteran's VA treatment records show a DSM-IV diagnosis of PTSD related to military sexual trauma.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also 38 C.F.R. § 3.304(f). 

The determinative issue, then, is whether there also is sufficient evidence for concluding the alleged personal assault stressors in service actually occurred, to in turn link the diagnosis of PTSD to the Veteran's military service and warrant granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board points out that it is also worth reiterating that incidents involving alleged personal (sexual) assault often go unreported, so after-the-fact medical evidence linking the eventual diagnosis of this condition to the Veteran's military service are accepted to substantiate her claim, especially absent any more probative evidence to the contrary.  See 38 C.F.R. § 3.102, indicating the claim is granted when the evidence favors the claim or is in relative equipoise, meaning about evenly balanced for and against the claim.

The Veteran's service treatment records do not explicitly mention any complaints, treatment, or diagnoses stemming from a personal or sexual assault.  However, the Veteran alleges in-service behavioral changes signaling a sexual assault had occurred.  The Veteran's service treatment records show that in June 1981, he reported that he was discouraged and depressed, and was referred to the mental health unit.  At the mental health consult, it was noted that the Veteran had apprehension, anxiety, homesickness, and depression.  Additionally, the report noted that the Veteran claimed he could not participate in PT activities or he would fatigue easily.  At that time, he was diagnosed with situational depression.  Furthermore, a June 1981 cardiac record noted that the Veteran was very anxious and pressured by family to leave the service.  Additionally, the Veterans military records show that unexcused absences began in October 1981 through May 1982, then again in October and November 1984.        

Additionally, the Veteran's VA inpatient and outpatient treatment records show treatment for PTSD and depression.  These treatment records document the Veteran's reports of military sexual trauma, and note these in-service incidents as the cause of his current psychiatric conditions.  Furthermore, psychosocial rehabilitation and recovery center records noted that the Veteran's current symptoms of PTSD from his military sexual trauma had steadily increased.  Moreover, the records show that the Veteran attended PTSD group sessions.

In an October 2010 letter, the Military Sexual Trauma (MST) Coordinator noted that the Veteran was under her care for military sexual trauma.  The Veteran reported that since his in-service assault he suffered from major depression, a history of PTSD, auditory and visual hallucinations, and alcohol abuse.  Additionally, the MST Coordinator noted that the Veteran had a history of being unable to hold down jobs due to insubordination.  Furthermore, the Veteran was in jail for battery and terroristic threatening.  The Veteran also reported that he was assaulted three times while in the military - once in the shower and twice in his bunk.  He was told if he ever reported the incident he would be "sent home in a body bag."  He also reported being pressured to engage in sexual acts by a superior who threatened to have him discharged if he did not comply with demands.  Additionally, the MST Coordinator stated that the Veteran had been admitted to the acute psychiatric unit three times for hallucinations, and suicidal and homicidal thoughts.  Furthermore, he lived in the same town with his military assailant.  The MST Consultant noted that the Veteran's most recent admission occurred on September 20, 2010, after seeing his perpetrator outside of a store.  The Veteran reported that he went home, got his gun, and returned to the store when he shot at the man three times.  After returning home, he put the gun to his head and pulled the trigger, but it was empty.  Moreover, the Veteran's hallucinations consisted of seeing the perpetrator when he was not there and of hearing the man laughing at him.  Additionally, the MST Coordinator noted that the Veteran began attending the sexual trauma groups, but quit after only five classes because they became difficult for him to deal with.  The Veteran stated that he needed a "time out," but this resulted in suicidal and homicidal thoughts and attempts.  The Veteran reported that he now recognized that he needed to continue with his treatment.  The MST Coordinator noted that the Veteran was returning to the sexual trauma program, which he stated he would comply with treatment recommendations.  The MST Coordinator concluded that it appeared that the Veteran's depression with psychosis was related to his military sexual trauma and he would require ongoing treatment for both the trauma and the depression.

Additionally, in a November 2010 letter, a VA physician noted that the Veteran currently engaged in mental health services at North Little Rock, 1L Clinic.  Furthermore, he reported that the Veteran was being treated for symptoms of depression, likely stemming from past military sexual trauma.  Moreover, the physician noted that the Veteran also carried a past psychiatric history of posttraumatic stress disorder.  He stated that at times, the Veteran experienced psychotic symptoms with auditory hallucinations being most prominent.  In addition, he noted that the Veteran needed to be hospitalized three times.  The physician concluded that with abstinence from illegal substances and adherence to treatment, group meetings, and medications, the Veteran's prognosis was fair.   

The Veteran also submitted a March 2011 lay statements from his mother.  She reported that while the Veteran was in the military in 1981, she received a call from him informing her that he had been sexually assaulted by a fellow soldier in the same company.  Additionally, she reported that every time he would call home, she would beg and plead for him to come home, which put a lot of pressure on him.  Furthermore, she noted that when the Veteran returned from the military, she tried to get him some help.
Additionally, the Veteran was afforded a Video Conference hearing in July 2011.  The Veteran testified as to his assailant and the assaults he underwent in June 1981.  Moreover, the Veteran testified that he contacted his mother after the incident and informed her of what happened.  The Veteran reported that he sought treatment in 2003 because he was still having issues dealing with the assault, such as sleeping problems, anxiety, and depression.  Furthermore, the Veteran submitted a statement in September 2011.  The Veteran stated that he did not report the in-service sexual assault until 2003 because his life was threatened.  

The Veteran's claims file contains multiple VA examination and addendum reports from June 2010, July 2010, March 2011, March 2012, April 2012, and May 2012.  The examiners thoroughly discussed the Veteran's time in-service and his medical history.  It was noted that the Veteran did not meet the criteria for PTSD related to any event from his military service.  The Veteran was diagnosed with depression and a personality disorder.  The examiners had difficulty in evaluating the Veteran's claims and his psychological diagnosis due to numerous inconsistencies pertaining to in-service and post service incidents.  It was concluded that there were too many inconsistencies which made it difficult to construct a coherent and consistent history.  Additionally, it was noted that the evidence was too variable and contradictory to be able to make a strong case for a diagnosis of PTSD.  Furthermore, it was noted that throughout certain tests, the Veteran was attempting to make himself appear more psychologically disordered and distressed than he actually was.  An examiner noted that the Veteran's first psychological treatment was in 2008, where he associated his depression with the 1995 death of a friend and the 2001 death of his grandmother.  The examiners noted that the Veteran was treated for situational depression while in the military.  However, it was also noted that this was apparently resolved and the Veteran was not seen for depression for approximately 20 years, which strongly suggested that any current depression was not related to or a progression of the depression treated while in the military.  Lastly, it was noted that based on the totality of the information it was the opinion of an examiner that there was no marker in the Veterans' service treatment records that suggested a physical or sexual assault.  

After a careful review of the evidence of record, the Board finds that the Veteran has PTSD and that this disability is related to his active duty service.  In making this determination, the Board notes that the Veteran is competent to report that he was assaulted while in-service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

As noted above, when, after consideration of all the evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  In this case, the Board is aware of the VA examiners opinions against the Veteran's claim, however, another treating VA medical professional has related the Veteran's current psychiatric disorder to military sexual trauma in-service.  Additionally, through a lay statement, the Veteran's mother reported being told of the in-service sexual assaults after they initially occurred, while the Veteran was still in-service.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted. 
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mental pain, and depression is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


